ORDER
TSOUCALAS, Senior Judge:
Upon consideration of The Torrington Company’s (“Torrington”) Motion to Amend Slip Op. 97-74, and NSK Ltd. and NSK Corporation’s (“NSK”) Motion for Partial Reconsideration of Slip Op. 97-74, and all other papers and proceedings thereto, it is hereby
Ordered that Torrington’s motion is granted; and it is further
Ordered that item 8 of the second paragraph on page three to Slip Op. 97-74 be revised to read:
“exclude NTN’s sample and other similar transfers for which there was no consideration from NTN’s home market database.”;
and it is further
Ordered that the last sentence of the second paragraph of item 7 on page thirty-five to Slip Op. 97-74 be revised to read:
“Consequently, the Court concludes that Commerce improperly included sample and other similar transfers for which there was no consideration in NTN’s home market database and remands to Commerce to exclude them from the FMV calculation.”;
and it is further
Ordered that item 8 of the Conclusion on page seventy-five to Slip Op. 97-74 be revised to read:
“exclude NTN’s sample and other similar transfers for which there was no consideration from NTN’s home market database.”;
and it is further
Ordered that the eighth ordering paragraph of this Court’s Order to Slip Op. 97-74 be revised to read:
“Ordered that Commerce is to exclude NTN’s sample and other similar transfers for which there was no consideration from NTN’s home market sales database; and it is further”;
and it is further
Ordered that NSK’s motion is denied.